t c summary opinion united_states tax_court timothy john crissey and dianne elizabeth crissey petitioners v commissioner of internal revenue respondent docket no 10850-15s filed date timothy john crissey and dianne elizabeth crissey pro sese william t maule for respondent summary opinion gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure income_tax deficiency and a dollar_figure sec_6662 accuracy-related_penalty for petitioners’ tax_year the deficiency is attributable to the disallowance of deductions the issues for our consideration are whether petitioners are entitled to any part of the disallowed deductions and if not whether they are liable for the accuracy-related_penalty background petitioners resided in florida when their petition was filed two and one half months into timothy john crissey petitioner retired from his position with inspirity support services lp inspirity which was engaged in providing human resource consulting for businesses he was paid dollar_figure for the short portion of the year that he worked as an outside_salesman which was reported on petitioners’ joint form_1040 u s individual_income_tax_return in order to supplement his income for petitioner undertook two additional activities-- stock trading and financial and human resources consulting with respect to the stock trading petitioner was a day trader on his own account he traded daily most often buying and selling a stock on the same day on petitioner’ sec_2012 return petitioner reported over stock transactions his day trading activity was successful and petitioners reported capital_gain income of dollar_figure on the form_1040 with respect to his attempt to establish a consulting business petitioner reported no income some portion of the dollar_figure petitioners reported as unreimbursed employee_expenses on schedule a itemized_deductions was attributable to the three activities to wit consulting stock trading or unreimbursed expenses as an outside_salesman during petitioner in an attempt to establish his consulting activity sent out fliers to businesses that he thought could use his services he used his automobile to visit various prospects and generally sought ways to establish the consulting activity ultimately petitioner was not retained for consulting services his attempts to establish a consulting business tapered off and ended before the beginning of the tax_year petitioner deducted the costs of operating the portion of his home in which he conducted his stock trading activity he had telephones and at least two computers and he purchased supplies and equipment needed to maintain the stock trading activity petitioner generally segregated the specific costs and expenses that made up the dollar_figure deducted and he provided a schedule of the purpose for 2the total amount claimed was dollar_figure but that amount was reduced by a threshold of of petitioners’ adjusted_gross_income of dollar_figure each expenditure petitioner’s summary was a result of documenting dollar_figure of expenses reported of the dollar_figure in expenses documented dollar_figure was incurred during january and february of while petitioner was working for inspirity as an outside_salesman of that amount incurred during january and february dollar_figure was incurred in connection with petitioner’s position as an outside_salesman petitioner was not reimbursed for any of those expenses the remainder of the expenses summarized for involved a percentage of the costs of operating petitioners’ home such as property_tax insurance and various specific expenditures or costs incurred in the stock trading activity petitioner summarized the cost of his trading activity which included dollar_figure for equipment dollar_figure for internet service and dollar_figure per month dollar_figure annually for home_office expense petitioners did not seek professional tax_advice and prepared their own income_tax return discussion3 petitioner was engaged in three activities during on schedule a of petitioner’ sec_2012 income_tax return he claimed a dollar_figure deduction for 3no issues were raised by the parties concerning the burden_of_proof or production unreimbursed employee_expenses as itemized expenses in the pretrial memorandum and at trial respondent argued that the disallowed portion was connected with petitioner’s fledgling business venture attempt to establish a consulting business and is not unreimbursed employee_expenses and therefore should be disallowed under sec_162 petitioner on the other hand argued that some of the expenses were unreimbursed expenses he incurred while working as an outside_salesman and that others were connected with his stock trading activity finally petitioner argued that a deduction for the expenses associated with his consulting activity should be allowed because his activity had profit potential we note that petitioners mistakenly lumped their stock trading and consulting expenses in with the outside_salesman expenses if the stock trading and or consulting are trades_or_businesses the expenses would more properly be reported on a schedule c profit or loss from business and be reductions of gross_income to arrive at adjusted_gross_income with respect to the outside_salesman expenses they would be reported as itemized_deductions on a schedule a which is where petitioners claimed all of the deductions oddly respondent in his argument associated the expense deductions solely with the neophyte consulting activity accordingly the questions we consider are whether petitioner paid unreimbursed employee_expenses and whether any of the other expenses paid were connected with a trade_or_business within the meaning of sec_162 generally unreimbursed employee business_expenses are deductible under sec_162 subject_to the floor of sec_67 see eg 79_tc_1 ordinary and necessary expenses paid_or_incurred in the operation of a trade_or_business are deductible under sec_162 a trade_or_business has been held to be an activity where the taxpayer maintains an actual and honest objective to realize a profit 62_f3d_356 11th cir aff’g in part rev’g in part tcmemo_1993_519 a taxpayer is not engaged in a trade_or_business until such time as the business has begun to function as a going concern and performed those activities for which it was organized 345_f2d_901 4th cir vacated and remanded on other grounds 382_us_68 mere research into or investigation of a potential business is insufficient to demonstrate that a taxpayer is engaged in a trade_or_business 56_tc_895 finally if the activity does not rise to the status of an active trade_or_business a taxpayer may not amortize the startup expenditures see bernard v commissioner tcmemo_1998_20 during petitioner attempted to establish a human resources consulting business he sent out flyers made visits to businesses and generally sought opportunities for earning income from consulting his attempts did not result in the development of any customer relationships and eventually his activity tapered off and was not pursued into later years although petitioner’s activity could have developed into a trade_or_business sadly it did not accordingly he would not be entitled to claim sec_162 expenses on a schedule c and no portion of the dollar_figure in dispute is deductible in connection with petitioner’s consulting activity petitioner retired from his outside sales position with inspirity early in for at least the first two months he worked in the position and incurred expenses that were not reimbursed by his employer petitioner’s summary of expenses reflects about dollar_figure of expenses for january and february or about dollar_figure per month whereas other monthly totals average about dollar_figure all of petitioner’s activities are included in those totals accordingly his outside_salesman expense was at least dollar_figure per month although petitioner’s recordkeeping is somewhat unclear we were able to sort through the categories of expenses and reach the conclusion that he is entitled to deduct outside_salesman expenses of dollar_figure subject_to the floor for the tax_year petitioner was an active stock day trader during and reported short- term capital_gain ordinary_income in excess of dollar_figure for that year his activity was day trading generally buying and selling a stock on the same day in excess of trades were reported on the tax_return the profit and loss margins were relatively low however the volume trading quality and frequency of his trading enabled petitioner to earn over dollar_figure which represented the most of his earned_income for he used a computer office equipment and internet and telephone service to conduct his trading activity petitioner acquired dollar_figure of equipment during to use in his trading activity he incurred dollar_figure per month for telephone and internet service he also claimed that dollar_figure per month was incurred as a home_office expense in connection with his trading activity a person who purchases and sells securities may be a trader a dealer or an investor 89_tc_445 a trader engages in a trade_or_business for purposes of sec_162 of selling securities for his own account id unlike an investor a trader’s expenses are deducted in determining adjusted_gross_income rather than as itemized expenses whether petitioner’s trading activity constituted a trade_or_business is a question of fact see 312_us_212 in kay v commissioner tcmemo_2011_159 slip op pincite the following approach was used to decide whether the taxpayer was an investor or a trader in determining whether a taxpayer is a trader nonexclusive factors to consider are the taxpayer’s intent the nature of the income to be derived from the activity and the frequency extent and regularity of the taxpayer’s securities transactions 530_f2d_1332 9th cir aff’g tcmemo_1974_164 for a taxpayer to be a trader the trading activity must be substantial which means ‘frequent regular and continuous enough to constitute a trade or business’ ball v commissioner tcmemo_2000_245 quoting hart v commissioner t c memo a taxpayer’s activities constitute a trade_or_business where both of the following requirements are met the taxpayer’s trading is substantial and the taxpayer seeks to catch the swings in the daily market movements and to profit from these short-term changes rather than to profit from the long-term holding of investments king v commissioner supra pincite mayer v commissioner tcmemo_1994_209 petitioner’s trading activity reported on his return satisfies the above factors and or tests reflecting that his activity was a sec_162 business activity as opposed to investing petitioner’s sole source of earned_income for the last months of was his daily trading activity his trading pattern was designed to catch the swings in the daily market movements and his profits were short term most of his earned_income was from daily stock trading accordingly we hold that petitioner’s trading activity was a trade_or_business and that any deductions would be used to determine adjusted_gross_income petitioner purchased dollar_figure worth of computers and office equipment during he is entitled to reduce gross_income by a dollar_figure five-year useful_life property depreciation deduction for the year petitioner is also entitled to reduce gross_income by the dollar_figure cost of his internet and telephone services used in the business he also claimed dollar_figure as home_office expenses for but he did not substantiate the costs of operating his home or the specific_portion of the home that was exclusively dedicated to the trading activity accordingly no portion of the dollar_figure is deductible respondent determined that petitioners were liable for an accuracy-related_penalty under sec_6662 sec_6662 and b and imposes a accuracy-related_penalty on any underpayment attributable to a taxpayer’s negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax petitioners’ underpayment was due to a substantial_understatement_of_income_tax or negligence a substantial_understatement_of_income_tax exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 although petitioners’ understatement is substantial on the basis of the determination in the notice_of_deficiency until the required computation is made under rule it is not certain what the correct understatement is accordingly we consider whether petitioners were negligent within the meaning of sec_6662 sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the code and defines disregard as any careless reckless or intentional disregard disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position that is contrary to the rule_or_regulation sec_1_6662-3 income_tax regs to the extent that we have disallowed some portion of petitioners’ claimed deductions they are not now allowable on account of lack of substantiation and or failure to comply with the rules and regulations the accuracy-related_penalty under sec_6662 is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 116_tc_438 the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances see sec_1_6664-4 income_tax regs petitioners did not address the penalty issue they failed to allege in their petition that the commissioner’s imposition of a penalty was erroneous and the issue is therefore deemed conceded see rule b 118_tc_358 in any event petitioners have not demonstrated reasonable_cause they did not rely on professional advice or show that they otherwise sought to determine the appropriate tax treatment of the items in dispute petitioners are liable for the sec_6662 penalty for to reflect the foregoing decision will be entered under rule
